Citation Nr: 1701850	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  16-10 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for tinnitus. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army from February 1954 to August 1957, including service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ) in September 2016.  The hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of entitlement to a rating in excess of 10 percent for tinnitus is addressed in the REMAND portion of the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is due to in-service acoustic trauma. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2016).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Facts and Discussion

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

The Veteran has a current diagnosis of bilateral hearing loss under VA regulations, satisfying the first element of service connection.  See May 2015 VA examination report.  As discussed in more detail below, the Veteran has provided competent and credible testimony that he was exposed to acoustic trauma without hearing protection while serving on active duty.  See, id.  As such, the second element of service connection is also met. 

In regard to the final element of service connection, the Board observes that the only medical opinion of record, the May 2015 VA contractor examination report, does not connect the Veteran's current hearing loss disability to service.  The negative nexus opinion seems to be based, at least in part, on the absence of available medical evidence.  In regard to etiology, the examiner opined that the Veteran's current hearing loss could be due to presbycusis (age-related hearing loss).

In the present case, the Veteran testified in his September 2016 Board hearing that he first noticed symptoms of hearing loss during active duty.  The Veteran is competent to report symptoms of hearing loss as this is subject to lay experience and observation.  The Board has no reason to doubt the Veteran's credibility.  The Veteran further testified that his spouse noted his hearing loss and requested he obtain hearing aids in approximately the 1960's.  He apparently did obtain hearing aids but abandoned use after a time due to discomfort.  See September 2016 Board hearing transcript at page 10.   Unfortunately, he could not recall the exact timeframe or the identity of the provider; thus, remand to obtain these records would likely be futile.  The Veteran also testified that he was an administrator working a desk job with the Hawaii State Judiciary for 35 years following service.  Thereafter, he had been retired for 10 to 15 years.  He stated that he did not experience acoustic trauma in this position. 

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran's hearing loss had onset during service.  The Veteran has provided competent and credible evidence that he was exposed to excessive noise during service and that he did not use hearing protection.  Also, he has provided competent and credible testimony that he first noticed symptoms during service and that he was treated for hearing loss within the 10 to 15 years following service.  The VA medical opinion, while negative, is based on the absence of medical evidence.  Moreover, the VA examiner's opinion does not sufficiently discuss the Veteran's risk factors for hearing loss, to include the Veteran's in-service acoustic trauma and post service hearing impairment.  The examiner's suggestion that his current hearing loss may be age-related is not persuasive given the Veteran's treatment for hearing loss in the 1960s.  As a result of the foregoing and affording the Veteran the benefit of the doubt, service connection for bilateral hearing loss is granted.


ORDER

Subject to the laws and regulations governing monetary payments, service connection for bilateral hearing loss is granted. 


REMAND

Manlincon/Issuance of SOC

The issue of entitlement to service connection for tinnitus was granted in a May 2015 rating decision; the RO assigned the maximum rating of 10 percent.  In June 2015 the Veteran submitted a timely notice of disagreement (NOD).  Although the Veteran did not provide specific information on the NOD, he did check the appropriate box, indicating that he wished to appeal the evaluation of the disability.  When interpreting this notation in a light most favorable to the Veteran, the Board finds that additional action is warranted.  A statement of the case (SOC) addressing this issue has not as yet been issued by the RO. 38 C.F.R. §§ 19.29, 19.30 (2016).  Therefore, the Board finds that a remand for the SOC is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran a SOC regarding his claim for a rating in excess of 10 percent for tinnitus.  This issue should only be returned to the Board if the Veteran thereafter perfects his appeal by filing a timely Substantive Appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


